Exhibit 10.28

 

THERMON GROUP HOLDINGS, INC.

2011 LONG-TERM INCENTIVE PLAN

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

Thermon Group Holdings, Inc., a Delaware corporation (the “Company”), hereby
grants to [NAME] (the “Holder”) as of [DATE] (the “Grant Date”), pursuant to the
terms and conditions of the Thermon Group Holdings, Inc. 2011 Long-Term
Incentive Plan (the “Plan”), a restricted stock award (the “Award”) of [SHARES]
shares of the Company’s Common Stock, par value $0.001 per share (“Stock”), upon
and subject to the restrictions, terms and conditions set forth in the Plan and
this agreement (the “Agreement”).

 

For purposes of this Agreement, “Company Group” shall mean the Company and any
Subsidiary thereof, collectively and individually. Capitalized terms not defined
herein shall have the meanings specified in the Plan.

 

1.                                       Award Subject to Acceptance of
Agreement.  The Award shall be null and void unless the Holder (a) accepts this
Agreement by executing it in the space provided below and returning such
original execution copy to the Company (or electronically accepts this Agreement
within the Holder’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect) and (b) executes and
returns one or more irrevocable stock powers to facilitate the transfer to the
Company (or its assignee or nominee) of all or a portion of the shares of Stock
subject to the Award if any shares of Stock are forfeited pursuant to Section 4
or if required under applicable laws or regulations (Form of Stock Power:
http://www.amstock.com/shareholder/stockp.pdf).  As soon as practicable after
the Holder has executed such documents and returned them to the Company, the
Company shall cause to be issued in the Holder’s name the total number of shares
of Stock subject to the Award.

 

2.                                       Rights as a Stockholder.  Except as
otherwise provided in this Agreement, the Holder shall have all rights as a
holder of the Stock subject to the Award, including, without limitation, voting
rights, the right to receive dividends and other distributions thereon, and the
right to participate in any capital adjustment applicable to all holders of
Stock unless and until such shares are forfeited pursuant to Section 4 hereof;
provided, however, that a distribution with respect to shares of Stock
(including, without limitation, a stock dividend or stock split), other than a
regular cash dividend, shall be delivered to the Company (and the Holder shall,
if requested by the Company, execute and return one or more irrevocable stock
powers related thereto) and shall be subject to the same restrictions as the
shares of Stock with respect to which such dividend or other distribution was
made.

 

3.                                       Custody and Delivery of Shares.  The
shares of Stock subject to the Award shall be held by the Company or by a
custodian in book entry form, with restrictions on the shares of Stock duly
noted, until such Award shall have vested, in whole or in part, pursuant to
Section 4 hereof, and as soon thereafter as practicable, subject to Section 7.1
hereof, the vested Stock shall be delivered to the Holder as the Holder shall
direct.  Alternatively, in the sole discretion of the Company, the Company shall
hold a certificate or certificates representing the

 

--------------------------------------------------------------------------------


 

shares of Stock subject to the Award until such Award shall have vested, in
whole or in part, pursuant to Section 4 hereof, and the Company shall as soon
thereafter as practicable, subject to Section 7.1 hereof, deliver the
certificate or certificates for the vested Stock to the Holder and destroy the
stock power or powers relating to the vested Stock delivered by the Holder
pursuant to Section 1 hereof.  If such stock power or powers also relate to
unvested Stock, the Company may require, as a condition precedent to delivery of
any certificate pursuant to this Section 3, the execution and delivery to the
Company of one or more stock powers relating to such unvested Stock.

 

4.                                       Restriction Period and Vesting.

 

4.1.                  Service-Based Vesting Condition.  Except as otherwise
provided in this Section 4, the Award shall vest in [%] increments on each of
the [·] anniversaries of the Grant Date, provided the Holder remains
continuously employed by the Company Group through such date. The period of time
during which any of the shares of Stock subject to the Award shall be unvested
shall be referred to herein as the “Restriction Period.”

 

4.2.                  Change in Control.  Upon a Change in Control, the Award
shall be subject to Section 5.8 of the Plan.

 

4.3.                  Termination of Employment.  If the Holder’s employment
with the Company Group terminates prior to the end of the Restriction Period for
any reason, then all shares of Stock subject to the Award that were not vested
immediately prior to such termination of service shall be immediately forfeited
by the Holder and cancelled by the Company.

 

5.                                       Transfer Restrictions and Investment
Representation.

 

5.1.                  Nontransferability of Award.  During the Restriction
Period, the shares of Stock subject to the Award and not then vested may not be
offered, sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) by the Holder
or be subject to execution, attachment or similar process other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of such shares shall be null
and void.

 

5.2.                  Investment Representation.  The Holder hereby represents
and covenants that (a) any share of Stock acquired upon the vesting of the Award
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Stock hereunder or (y) is true and correct as of the date of any sale of any
such share, as

 

2

--------------------------------------------------------------------------------


 

applicable.  As a further condition precedent to the delivery to the Holder of
any shares of Stock subject to the Award, the Holder shall comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Board shall in its sole
discretion deem necessary or advisable.

 

5.3.                  Legends.  The Holder understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Stock together with any other legends that may be required by the Company or
by state or federal securities laws:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF A
RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THERMON
GROUP HOLDINGS, INC.  A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICES OF, AND
WILL BE MADE AVAILABLE FOR A PROPER PURPOSE BY, THE CORPORATE SECRETARY OF
THERMON GROUP HOLDINGS, INC.

 

5.4.                  Stop-Transfer Notices.  The Holder agrees that in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

5.5.                  Refusal to Transfer.  The Company shall not be required
(i) to transfer on its books any shares of Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares of Stock
shall have been so transferred.

 

6.                                       Restrictive Covenants.

 

6.1.                  Confidential Information. The Company Group’s employment
of Holder has resulted and will result in Holder’s exposure and access to
confidential and proprietary information, including the Company Group’s
formulas, processes, administration and accounting systems, computer software,
customer lists, vendor lists, due diligence files, financial information,
technology, business strategies, business track record, and personal information
about the Company Group’s owners, directors, officers, and employees which
Holder did not have access to prior to his or her employment with the Company
Group and which information is of great value to the Company Group, their
owners, directors, officers, and employees. Holder shall not, other than on the
Company Group’s behalf, at any time during Holder’s employment with the Company
Group and thereafter, make available, divulge, disclose, or communicate in any
manner whatsoever to anyone including, but not limited to, any person, firm,
corporation, investor, member of the media, or entity, any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company Group’s behalf, unless authorized to
do so in writing by the Chairman of the Board, required by law or court order,
or such information has become

 

3

--------------------------------------------------------------------------------


 

publicly available other than by reason of a breach by Holder of this
Section 6.1 or of another individual’s or entity’s violation of an obligation
not to disclose such information, which obligation is known to Holder. Should
Holder be required by law or court order to disclose such confidential or
proprietary information, Holder shall give the Chairman of the Board reasonable
notice so as to allow the Company Group sufficient opportunity to challenge such
application of the law or court order, or to otherwise attempt to limit the
scope of such disclosure. This Agreement applies to all confidential and
proprietary information of the Company Group, regardless of when such
information is or was disclosed to Holder.

 

6.2.                  Non-Competition; Non-Solicitation. During Holder’s
employment with the Company Group and for a period of two (2) years thereafter
Holder shall not, directly or indirectly, other than on the Company Group’s
behalf:

 

(i) Engage in any capacity in the Business in the continental United States or
in any other geographic area where the Company Group manufactures, markets,
distributes or sells its products or renders services within the twenty-four
(24) month period ending on the last day on which Holder is in the employment of
the Company Group or otherwise actively involved in the operation or management
of the Business (the “Termination Date”), including as an owner, employee,
partner, investor, or independent contractor, provided that nothing in this
Section 6.2(i) shall prevent Holder from owning less than five percent (5%) of
any class of publicly traded securities of any such business so long as such
investment is passive and Holder has no other involvement with the issuer of
such securities

 

(ii) Induce or assist in the inducement of any employee or independent
contractor, including sales representatives or agents, to terminate or otherwise
limit their relationship with the Company Group; or

 

(iii) Solicit any customer or potential customer of the Company Group with
respect to the Business. For purposes of this Section 6.2(iii), a customer means
any individual or entity to which the Company Group sold products or services
within the twenty-four (24) month period immediately preceding the Termination
Date. For purposes of this Section 6.2(iii), potential customer means any
individual or entity to which the Company Group solicited in writing within the
twelve (12) month period that immediately preceded the Termination Date.

 

6.3.                  Non-Disparagement. At no time shall Holder, directly or
indirectly, make (or cause to be made) to any person any disparaging, derogatory
or other negative or false statement about or with respect to the Company Group
(including its products, services, policies, practices, operations, employees,
sales representatives, agents, officers, members, managers, partners or
directors).

 

6.4.                  Patents, Copyrights, Trademarks and Other Property Rights.
Any and all inventions, improvements, discoveries, formulas, technology,
business strategies, management, administration, and accounting systems,
processes, and computer software relating to the Company Group’s business
(whether or not patentable), discovered, developed, or learned by Holder during
his or her employment with the Company Group are the sole and absolute property
of the Company Group and are “works made for hire” as that term is defined in
the

 

4

--------------------------------------------------------------------------------


 

copyright laws of the United States. The Company Group is the sole and absolute
owner of all patents, copyrights, trademarks, and other property rights to those
items and Holder will fully assist the Company Group, at the Company Group’s
cost and expense, to obtain the patents, copyrights, trademarks, or other
property rights to all such inventions, improvements, discoveries, formulas,
technology, business strategies, management, administration,  and accounting
systems, processes, or computer software. Holder has been notified by the
Company Group and understands that the foregoing provisions of this Section 6.4
do not apply to an invention for which no equipment, supplies, facilities,
confidential, proprietary, or trade secret information of the Company Group was
used and which was developed entirely on Holder’s own time, unless the
invention: (i) relates directly to the business of the Company Group;
(ii) relates directly to the Company Group’s actual or demonstrably anticipated
research and development, or (iii) results from any work performed by Holder for
the Company Group.

 

6.5.                  Scope of Covenants.  Holder hereby acknowledges and agrees
that the covenants and the territorial, time, activity and other limitations set
forth in this Section 6 (or the lack thereof, as the case may be) are
commercially reasonable and are properly required to protect the Company Group
and its members’ respective businesses. If any such territorial, time or
activity limitation (or the lack thereof) is determined to be unreasonable or
otherwise unenforceable by a court or other tribunal or competent jurisdiction,
the parties agree to the reduction of such territorial, time or activity
limitations (including the imposition of such a limitation if it is missing) to
such an area, period, scope of activity or other limitation as said court or
other tribunal shall deem reasonable and enforceable under the circumstances.
Also, if any member of the Company Group seeks partial enforcement of this
Section 6 as to only a territory, time, scope of activity or other limitation
that is reasonable, then such member of the Company Group shall be entitled to
such reasonable partial enforcement. If such reduction or (if any member of the
Company Group seeks partial enforcement) such partial enforcement is not
possible, or if a court or other tribunal of competent jurisdiction declines for
any or no reason to grant such reduction or partial enforcement, as applicable,
then the unenforceable provision or portion thereof shall be severed as provided
in Section 7.13, without affecting the remaining provisions of this Agreement.

 

6.6.                  Tolling. The period of time in which Holder is required to
act, or refrain from acting, pursuant to this Section 6 shall be tolled (shall
not run) for so long as Holder is in breach of any of Holder’s obligations
hereunder.

 

6.7.                  Business. For purposes of this Section 6, “Business” shall
mean the business activities conducted by or planned to be undertaken by the
Company Group while Holder is a holder of any Common Stock acquired pursuant to
the exercise of this Option or while Holder is employed by the Company Group,
including any business involving the design, engineering, manufacture or sale of
heat tracing systems (for example, products involving the application of
external heat to pipes, vessels, instruments or other equipment for the purposes
of freeze protection, process temperature maintenance, environmental monitoring
or surface snow and ice melting, heat tracing equipment, heat tracing tubing
bundles, and heat tracing control systems), heat tracing system consultation,
heat tracing system installation, heat tracing system maintenance and any other
products sold or services provided by the Company Group and the provision of
related services.

 

5

--------------------------------------------------------------------------------


 

7.                                       Additional Terms and Conditions of
Award.

 

7.1.                  Withholding Taxes.  (a) As a condition precedent to the
delivery of  the Stock upon the vesting of the Award or at such other time as
may be required pursuant to Section 7.7, the Holder shall, upon request by the
Company, pay to the Company such amount as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to the Award.  If the Holder shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Holder.

 

(b)                                 The Holder may elect to satisfy his or her
obligation to advance the Required Tax Payments by any of the following means: 
(1) a cash payment to the Company, (2) delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of previously
owned whole shares of Stock having an aggregate Fair Market Value, determined as
of the date on which such withholding obligation arises (the “Tax Date”), equal
to the Required Tax Payments, (3) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered to the Holder having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments or (4) any combination of (1), (2) and (3).  Shares of
Stock to be delivered or withheld may not have a Fair Market Value in excess of
the minimum amount of the Required Tax Payments.  Any fraction of a share of
Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Holder. 
No certificate representing a share of Stock shall be delivered until the
Required Tax Payments have been satisfied in full.

 

7.2.                  Adjustment.  In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Stock other than a
regular cash dividend, the number and class of securities subject to the Award
shall be equitably adjusted by the Board.  If any adjustment would result in a
fractional security being subject to the Award, the Company shall pay the Holder
in connection with the first vesting, in whole or in part, occurring after such
adjustment, an amount in cash determined by multiplying (i) such fraction
(rounded to the nearest hundredth) by (ii) the Fair Market Value of such
security on the vesting date as determined by the Board.  The decision of the
Board regarding any such adjustment and the Fair Market Value of any fractional
security shall be final, binding and conclusive.

 

7.3.                  Compliance with Applicable Law.  The Award is subject to
the condition that if the listing, registration or qualification of the shares
of Stock subject to the Award upon any securities exchange or under any law, or
the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
vesting or delivery of shares hereunder, the shares of Stock subject to the
Award shall not vest or be delivered, in whole or in part, unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any

 

6

--------------------------------------------------------------------------------


 

conditions not acceptable to the Company.  The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

 

7.4.                  Delivery of Stock.  Subject to Section 7.1, upon the
vesting of the Award, in whole or in part, the Company shall deliver or cause to
be delivered to the Holder the vested shares of Stock.  The Company shall pay
all original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 7.1.

 

7.5.                  Award Confers No Rights to Continued Employment.  In no
event shall the granting of the Award or its acceptance by the Holder, or any
provision of the Agreement or the Plan, give or be deemed to give the Holder any
right to continued employment by the Company, Group or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.

 

7.6.                  Interpretation.  Any dispute regarding the interpretation
of this Agreement shall be submitted by the Holder or by the Company forthwith
to the Committee for review.  The resolution of such a dispute by the Committee
shall be final and binding on all parties.

 

7.7.                  Taxation; Section 83(b) Election. The Holder understands
that the Holder is solely responsible for all tax consequences to the Holder in
connection with this Award.  The Holder represents that the Holder has consulted
with any tax consultants the Holder deems advisable in connection with the Award
and that the Holder is not relying on the Company for any tax advice.  By
accepting this Agreement, the Holder acknowledges his or her understanding that
the Holder may file with the Internal Revenue Service an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) (a
“Section 83(b) Election”), not later than 30 days after the Grant Date, to
include in the Holder’s gross income the Fair Market Value of the unvested
shares of Stock subject to the Award as of such date.  Before filing a
Section 83(b) Election with the Internal Revenue Service, the Holder shall
(i) notify the Company of such election by delivering to the Company a copy of
the fully-executed Section 83(b) Election Form attached hereto as Exhibit A, and
(ii) pay to the Company an amount sufficient to satisfy any taxes or other
amounts required by any governmental authority to be withheld or paid over to
such authority with respect to such unvested shares, or otherwise make
arrangements satisfactory to the Company for the payment of such amounts through
withholding or otherwise.

 

7.8.                  Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon the Holder and his or her heirs, executors, administrators,
successors and assigns.

 

7.9.                  Notices.  All notices, requests or other communications
provided for in this Agreement shall be made, if to the Company, to Thermon
Group Holdings, Inc., Attn: Chief Financial Officer, 100 Thermon Drive, San
Marcos, Texas 78666, and if to the Holder, to the last known mailing address of
the Holder contained in the records of the Company.  All notices, requests or
other communications provided for in this Agreement shall be made in

 

7

--------------------------------------------------------------------------------


 

writing either (a) by personal delivery, (b) by facsimile or electronic mail
with confirmation of receipt, (c) by mailing in the United States mails or
(d) by express courier service.  The notice, request or other communication
shall be deemed to be received upon personal delivery, upon confirmation of
receipt of facsimile or electronic mail transmission or upon receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication sent to the
Company is not received during regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

 

7.10.            Governing Law. This Agreement, the Award and all determinations
made and actions taken pursuant hereto and thereto, to the extent not governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

7.11.            Agreement Subject to the Plan.  This Agreement is subject to
the provisions of the Plan, including Section 5.8 relating to a Change in
Control, and shall be interpreted in accordance therewith.  The Holder hereby
acknowledges receipt of a copy of the Plan.

 

7.12.            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Holder with respect to the subject matter hereof, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.

 

7.13.            Partial Invalidity.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.

 

7.14.            Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the Holder,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

7.15.            Counterparts.  This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

 

THERMON GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Accepted this        day of                           , 20

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A — SAMPLE 83(B) ELECTION

 

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME

IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to include the value of the property
described below in gross income in the year of transfer and supplies the
following information in accordance with the regulations promulgated thereunder:

 

1.  The name, address and taxpayer identification number of the undersigned are:

 

[Name]

[Address]

[Social Security Number]

 

2.  Description of the property with respect to which the election is being
made:

 

                        shares of Common Stock, par value $0.001  per share, of
Thermon Group Holdings, Inc., a Delaware corporation, granted to the undersigned
as restricted stock.

 

3.  The date on which the property was transferred is [insert grant date].

 

The taxable year to which this election relates is calendar year [20      ]

 

4.  The nature of the restrictions to which the property is subject is:

 

If the employment of the undersigned terminates prior to specified dates, the
undersigned will forfeit the property transferred to the undersigned.

 

5.  Fair market value:

 

The fair market value (determined without regard to any restrictions) of the
property with respect to which this election is being made was $           per
share at the time of transfer.

 

6.  Amount paid for property:

 

The taxpayer has paid $0 for the property.

 

7.  Furnishing statement to employer:

 

A copy of this statement has been furnished to Thermon Group Holdings, Inc.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------